TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00708-CR



                            Adrian John San Miguel, Appellant

                                              v.

                                The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
         NO. 18,348, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING



PER CURIAM

              Adrian John San Miguel seeks to appeal his conviction for burglary of a building.

Sentence was imposed on August 10, 1995. Notice of appeal was filed on October 18, 2000, over

five years late. See Tex. R. App. P. 26.2(a)(1). Under the circumstances, we lack jurisdiction

to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

              The appeal is dismissed.



Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Dismissed for Want of Jurisdiction

Filed: November 16, 2000

Do Not Publish